Citation Nr: 1411953	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  09-05 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to an initial disability rating in excess of 30 percent prior to January 19, 2012, for service-connected sinusitis.
 
4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the Veteran's claims for entitlement to service connection for a low back disability, to include degenerative disc disease (DDD) of the lumbar spine, and service connection for arthritis, and granted service connection for sinusitis and gastroesophageal reflux disease (GERD), both with evaluations of 10 percent  effective March 8, 2005.  Subsequently, jurisdiction transferred to the RO in Detroit, Michigan.      

In October 2009, the Veteran presented testimony at a hearing conducted at the Detroit RO before a Decision Review Officer (DRO).  A transcript of this hearing is in the Veteran's claims folder.

In a January 2009 rating decision, the Detroit RO granted an increased initial disability rating of 30 percent for sinusitis, with an effective date of March 8, 2005.  In an October 2012 rating decision, the RO increased this disability rating to 50 percent, effective January 19, 2012.  However, as these subsequent rating decisions do not constitute a full grant of the benefits sought for the period prior to January 19, 2012, the Veteran's claim for an increased disability rating for sinusitis remains in appellate status for this period.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

The Board remanded the issues on appeal for further development in January 2012.  The Board's January 2012 remand instructions and the subsequent actions of the VA Appeals Management Center (AMC) will be further discussed below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To notify the Veteran of outstanding private treatment records; to obtain addendum opinions and clarification from a VA examiner; and to ensure compliance with prior remand instructions.

RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the January 2012 Board Remand, the Board noted that the Veteran had submitted a release for "complete medical records all years" from S.J.H. & M.C. in March 2005, and that in September 2005, VA informed him that a second and final request was made for the records and that it was ultimately the Veteran's responsibility to see that VA received the evidence.  The Board directed that the Veteran be sent notice that such records had not been obtained by VA, and that he should be reminded that he could submit an updated authorization and release for the records or obtain them himself.  Subsequent to the Board Remand, the RO sent notice to the Veteran requesting that he return an enclosed authorization form for these records, and again reminded the Veteran that it was his ultimate responsibility to make sure VA receives this evidence.  Such notice does not substantially comply with the January 2012 remand directive, as it does not clearly inform the Veteran that the records have not been obtained and that VA is ceasing its efforts to locate said records.  On remand, clarifying notice should be sent to the Veteran.

In compliance with the January 2012 Board Remand, the Veteran was provided with VA examinations and opinions with regard to the issues on appeal.  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons enumerated below, the Board finds the examination reports inadequate for rating purposes, and clarification and addendum opinions are needed.

Low back disability

In the January 2012 VA examination report, the VA examiner provided the Veteran with a diagnosis of degenerative disc disease (DDD) of the lumbar spine.  The examiner opined that the Veteran's DDD was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  She reasoned that there is no evidence of chronicity of the Veteran's back condition from the injury in 1982, and opined that it was difficult to understand why the Veteran didn't seek care after changing duty assignments, if he, in-fact, had been suffering from constant back pain.  However, the Veteran has consistently reported a history of low back pain since service, and the Board specifically directed the examiner to accept these contentions as true in the remand instructions.  On remand, an addendum opinion should be sought which complies with this instruction.

Additionally, the Board notes that the examiner opined that the Veteran's lumbar spine condition is a disease of aging and is unrelated to trauma, and therefore, the Veteran would have likely developed this condition whether or not he served in the military for 20 years.  However, the examiner misstates the question at issue.  Even if the examiner finds that the Veteran's current DDD is unrelated to his 1982 injury, the Veteran is entitled to service connection for this disability if it was contracted in the line of duty, i.e. arose during service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  While the examiner checked the box stating that the disability was less likely incurred in or caused by the claimed in-service injury, event, or illness, the rationale provided only addresses the latter part of the opinion, and not the question of incurrence during service.  Thus, the opinion provides an inadequate basis for adjudication.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  On remand, the examiner should be asked to provide an addendum etiological opinion and rationale regarding the likelihood that the Veteran's DDD arose during active military service.

Arthritis

In the relevant January 2012 VA examination report, the Veteran was provided with a diagnosis of bilateral degenerative joint disease of the shoulders.  The examiner opined that this disability was less likely incurred in or related to an in-service injury, event or illness.  The examiner reasoned that although there was evidence of a slip and fall with injury to the left shoulder in 1992, X-rays were negative for fracture and the record contains no evidence of shoulder problems in the Veteran's military record.  The examiner noted that the Veteran was able to perform his duties without difficulty and was often commended for his performance.

The Board notes that although the examination report indicates that imaging studies of the shoulder were performed, neither box, yes or no, was checked for whether degenerative or traumatic arthritis were documented.  On remand, clarification should be sought on this question.  Additionally, a January 2012 Board remand directive instructed the examiner to address whether the wears and tears of 20 years of military service led to the Veteran's current arthritis.  The Board also notes that degenerative changes of the AC joint and AC joint osteoarthritis were first documented in private treatment records from February and March 2004.  Arthritis is among the "chronic" diseases for which service connection may be granted if manifested to a compensable degree within one year following service.  38 U.S.C.A. § 3.309(a) (2013).  The Veteran's active service ended September 30, 2002.  On remand, the VA examiner should be asked to provide an opinion regarding the likelihood the Veteran's arthritis manifested on or before September 30, 2003.   

Sinusitis

In the January 2012 Remand, the Board directed that the VA examiner comment on the impact the Veteran's service-connected sinusitis has on his daily activities and his ability to maintain employment.  While the examiner provided an opinion regarding the disability's effect on the Veteran's ability to work, the examiner did not comment upon its effect on daily activities.  An addendum opinion is required to ensure compliance with the prior remand directive.

GERD           

In the January 2012 Remand, the Board directed that the VA examiner comment on the impact the Veteran's service-connected GERD has on his daily activities and his ability to maintain employment.  While the examiner provided an opinion regarding the disability's effect on the Veteran's ability to work, the examiner did not comment upon its effect on daily activities.  An addendum opinion is required to ensure compliance with the prior remand directive.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that records from S.J.H. & M.C., as identified in the March 2005 release, have not been obtained by VA.  He should be reminded that he can still obtain the records himself.  (Note that initials for S.J.H. & M.C. have been used to protect the identity of the Veteran.  However, in any correspondence to the Veteran, the full name of the facility should be used to aid the Veteran in identifying the records.)

2.  Thereafter, refer the Veteran's claims file to the examiner who conducted the January 2012 VA examinations or, if unavailable, to another suitably qualified VA medical professional(s) for addendum opinions as to the nature and etiology of the Veteran's low back disability and arthritis, and current severity of the Veteran's service-connected sinusitis and GERD.  The examiner(s) must be given full access to the Veteran's complete VA claims file and electronic file for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and electronic files were reviewed in connection with this examination.  
  
If, after review of the file, the examiner determines that additional VA examination is necessary, such must be scheduled and the Veteran must be notified.

         The examiner must address the following:

a.  Low Back Disability

i.  Provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that the Veteran's degenerative disc disease (DDD) of the lumbar spine had its onset during active service, from September 1982 to September 2002.  The examiner should also provide an opinion as to whether it is at least as likely as not that the DDD is otherwise causally or etiologically related to his active service.

ii.  The examiner is directed that the Board finds the Veteran's report of continual low back pain since September 1982 to be competent and credible.  In providing an opinion on the above, the examiner must accept as true the Veteran's contentions of continuous low back pain since service. 

   b.  Arthritis

i.  Clarify whether degenerative and/or traumatic arthritis was documented through imaging studies of the shoulders performed January 2012.  If so, indicate whether the arthritis affects the left or right shoulder, or both.

ii.  Provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that the Veteran's arthritis manifested during active service, from September 1982 to September 2002, or within one year of military service (September 30, 2003).  

c.  Sinusitis

Comment on the functional impact of the service-connected sinusitis on the Veteran's daily activities. 

   d.  GERD

Comment on the functional impact of the service-connected GERD on the Veteran's daily activities.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.
3.  After the aforementioned development has been completed, and after conducting any additional development deemed necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


